DETAILED ACTION
This office action is in response to the instant application filed on 01/10/2022.
Claims 1, 4-11, and 13-17 are pending of which claims 1 and 9 are independent claims, and claims 2-3, and 12 are canceled.
This application is examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
obviousness or nonobviousness.
Claim 1, 4-6, 8-9, 11, 14-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. 20210227568 to Harada (hereinafter “Harada”) in view of US. Pub 2019004411 to Miao (hereinafter “Miao”).

Regarding claim 1: Harada discloses a wireless communication method, comprising: receiving, by a terminal, first indication information sent by a network device, 5wherein the first indication information indicates the terminal to monitor at least one control resource set (Harada, see [0036], at least one of DL BWPs (e.g., a DL BWP included in a primary CC (or a PCell or a PSCell)) configured to the user terminal may include a CORESET including a candidate resource to which a DL control channel (DCI) is allocated and contains information that indicate to the user terminal the information intended for the UE) corresponding to at least one first bandwidth part (BWP) during running of a timer; and starting or restarting, by the terminal, the timer (Harada, see paragraphs [0050-0051],FIG. 2, when a data channel (e.g., the PDSCH and/or the PUSCH) is not scheduled in the activated BWP for a given duration, the BWP may be deactivated, for example, a PDSCH is not scheduled in the DL BWP#2 for the given duration, and the user terminal deactivates the BWP#2 and activates the BWP#1; a user terminal may configure a timer in an activated BWP during reception of a data channel (e.g., a PDSCH and/or a PUSCH), and deactivate the BWP when the timer expires). 

However, Harada does not explicitly teach receiving, by the terminal, second indication information sent by the network device, wherein the second indication information indicates the terminal to monitor at least one control resource set corresponding to at least one second BWP when the timer does not run; monitoring, by the terminal, based on the received second indication information, the at least one control resource set corresponding to at least one second BWP; starting, by the terminal the timer after receiving downlink control information on the at least one control resource set corresponding to the at least one second BWP; monitoring, by the terminal, based on the received first indication information, the at least one control resource set corresponding to at least one first BWP, and restarting, by the terminal, the timer after receiving downlink control information on the at least one control resource set Miao, see paragraph [0034]-[0039], FIG. 2-3,  a method for timer-based activation/deactivation of BWP, where the timer is associated with control resource set (CORESET) configuration, where a certain BWP (such as the BWP numbered “k” as shown in FIG. 2) is configured for  connection setup message, and  after the BWP is configured and activated, whenever data are scheduled for transmission in the BWP, the timer for the BWP is triggered (i.e., started),where the one or more processors of the baseband circuitry of the apparatus of UE are to trigger the timer for the BWP in response to detection of an event that there is data transmission scheduled in the BWP; the data is known as PDSCH content; when PDSCH content, transmitted in the BWP, the timers for the BWP at both the sides of gNB and UE are restarted and the data transmission in the BWP is performed before the timer expires, when the timer expires the BWP is deactivated at both the sides of gNB and UE; specifically, the one or more processors of the baseband circuitry of the apparatus of UE are to deactivate the BWP when it is determined that there is no data transmission in the BWP before the timer expires). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Miao into Harada’s system/method because it would allow power management  configured to manage power provided to the baseband circuitry.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve increment of power conversion efficiency  (Miao; [0112]).

Regarding claim 4: Harada discloses the method according to claim 1, wherein the receiving, by the terminal, second indication information sent by the network device comprises: receiving, by the terminal, a radio resource control message sent by the network device, wherein the radio resource control message comprises the second indication information( Harada, see paragraphs [0039-0040], FIG. 2, a CORESET #1 is configured in the BWP #1, and a CORESET #2 is configured in the BWP #2. One or more search spaces are respectively provided for the CORESET #1 and the CORESET #2; and when the BWP #1 is in a deactivated state, BWP #2 is in an active state, and the user terminal monitors (blind-decodes) the search space in the CORESET #2 instead of CORESET #1  of a given periodicity (e.g., per one or more slots, per one or more mini slots or per given number of symbols), and detects DCI for the user terminal).

Regarding claim 5: Harada discloses the method according to claim 1, wherein the method further comprises: receiving, by the terminal, third indication information sent by the network device, wherein the third indication information indicates the terminal to monitor at least one control resource set corresponding to at least one third BWP after the timer expires(Harada, see paragraph Harada, see [0036], at least one of DL BWPs (e.g., a DL BWP included in a primary CC (or a PCell or a PSCell)) configured to the user terminal may include a control domain including a candidate resource to which a DL control channel (DCI) is allocated; see paragraph [0051], FIG. 2,  a user terminal may configure a timer in an activated BWP every time reception of a data channel (e.g., a PDSCH and/or a PUSCH) is started and that activated BWP may be the third BWP as configured by DCI, and deactivate the third  BWP when the timer expires)
   
Regarding claim 6: Harada discloses the method according to claim 5, wherein the method further comprises: starting or restarting, by the terminal, the timer after the terminal receives downlink control information on the at least one control resource set corresponding to the at least one third BWP (Harada, see paragraphs [0039-0040], FIG. 2, a CORESET #1 is configured in the BWP #1, and a CORESET #3 is configured in the BWP #3 according to the DCI configuration information  instead of a CORESET #2 is configured in the BWP #2 as indicated; one or more search spaces are respectively provided for the CORESET #1 and the CORESET #3; and when the BWP #1 is in a deactivated state, BWP #3 is in an active state, and the user terminal monitors (blind-decodes) the search space in the CORESET #3 instead of CORESET #1  of a given periodicity (e.g., per one or more slots, per one or more mini slots or per given number of symbols), and detects DCI for the user terminal). 
 
Regarding claim 8: Harada discloses the method according to of claim 5, wherein the first indication information and the third indication information are carried in a radio resource control message, a medium access control MAC control element, or physical layer signaling (Harada, see paragraph [0066-0067], a Radio Resource Control (RRC) signaling, a Medium Access Control (MAC) signaling (e.g., an MAC Control Element (MAC CE) or an MAC Protocol Data Unit (PDU)), and broadcast information (a Master Information Block (MIB) or a System Information Block (SIB) may be used to send the first and third indication information and  when a plurality of BWPs are configured to the UE, BWPs to be activated are switched). 

Regarding claim 9: Harada discloses a wireless communication method, comprising: determining, by a network device, first indication information;  sending, by the network device, the first indication information to a terminal, 15wherein the first indication information indicates the terminal to monitor at least one control resource set(Harada, see [0036], at least one of DL BWPs (e.g., a DL BWP included in a primary CC (or a PCell or a PSCell)) configured to the user terminal may include a CORESET including a candidate resource to which a DL control channel (DCI) is allocated and contains information that indicate to the user terminal the information intended for it)  corresponding to at least one first bandwidth part (BWP) during running of a timer (Harada, see paragraphs [0050-0051],FIG. 2, when a data channel (e.g., the PDSCH and/or the PUSCH) is not scheduled in the activated BWP for a given duration, the BWP may be deactivated, for example, a PDSCH is not scheduled in the DL BWP#2 for the given duration, and the user terminal deactivates the BWP#2 and activates the BWP#1; a user terminal may configure a timer in an activated BWP during reception of a data channel (e.g., a PDSCH and/or a PUSCH), and deactivate the BWP when the timer expires).

However, Harada does not explicitly teach sending, by the network device, second indication information to the terminal, wherein the second indication information indicates the terminal to monitor at least one control resource set corresponding to at least one second BWP when the timer does not run. However, Miao in the same or similar field of endeavor teaches sending, by the network device, second indication information to the terminal, wherein the second indication information indicates the terminal to monitor at least one control resource set corresponding to at least one second BWP when the timer does not run (Miao, see paragraph [0034]-[0039], FIG. 2-3,  a method for timer-based activation/deactivation of BWP, where the timer is associated with control resource set (CORESET) configuration, where a certain BWP (such as the BWP numbered “k” as shown in FIG. 2) is configured for  connection setup message, and  after the BWP is configured and activated, whenever data are scheduled for transmission in the BWP, the timer for the BWP is triggered (i.e., started),where the one or more processors of the baseband circuitry of the apparatus of UE are to trigger the timer for the BWP in response to detection of an event that there is data transmission scheduled in the BWP). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Miao into Harada’s system/method because it would allow power management  configured to manage power provided to the baseband circuitry.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve increment of power conversion efficiency  (Miao; [0112]).

Regarding claim 11: Harada discloses the method according to claim 9, wherein the sending, by the network device, the first indication information to a terminal comprises: sending, by the network device, a first radio resource control message, a medium access control MAC control element, or physical layer signaling to the terminal, wherein the first radio resource control message, the medium access control (MAC) control element, or the physical layer signaling comprises the first indication information (Harada, see paragraph Harada, see [0036], at least one of DL BWPs (e.g., a DL BWP included in a primary CC (or a PCell or a PSCell)) configured to the user terminal may be the first indication that  includes a control domain including a candidate resource to which a DL control channel (DCI) is allocated).  

Regarding claim 14: Harada discloses  the method according to claim 11, wherein the sending, by the network device, second indication information to the terminal comprises: sending, by the network device, a second radio resource control message to the terminal, wherein the second radio resource control message comprises the second indication information (Harada, see paragraph [0059], a BWP that is default (default BWP) may be defined for the user terminal, the default BWP may be the initial active BWP or may be configured by a higher layer signaling (e.g., RRC signaling) with plurality of BWPs for the UE using RRC and see paragraphs [0050-0051],FIG. 2, when a data channel (e.g., the PDSCH and/or the PUSCH) is not scheduled in the activated BWP for a given duration, the BWP may be deactivated, for example, a PDSCH is not scheduled in the DL BWP#2 for the given duration, and the user terminal deactivates the BWP#2 and activates the BWP#1; a user terminal may configure a timer in an activated BWP during reception of a data channel (e.g., a PDSCH and/or a PUSCH), and deactivate the BWP when the timer expires). 

Regarding claim 15: Harada discloses the method according to claim 9, wherein the method further comprises: sending, by the network device, third indication information to the terminal, wherein the third indication information indicates the terminal to monitor at least one control resource set corresponding to at least one third BWP (Harada, see paragraphs [0039-0040], FIG. 2, a CORESET #1 is configured in the BWP #1, and a CORESET #3 is configured in the BWP #3 according to the DCI configuration information; one or more search spaces are respectively provided for the CORESET #1 and the CORESET #3; and when the BWP #1 is in a deactivated state, BWP #3 is in an active state, and the user terminal monitors (blind-decodes) the search space in the CORESET #3 instead of CORESET #1  of a given periodicity (e.g., per one or more slots, per one or more mini slots or per given number of symbols), and detects DCI for the user terminal

Regarding claim 17: Harada discloses the method according to claim 16, wherein the sending, by the network device, third indication in formation to the terminal comprises: sending, by the network device, a third radio resource control message, a medium access control (MAC) control element, or physical layer signaling to the terminal, wherein the third radio resource control message, the medium access control (MAC) control element, or the physical layer signaling comprises the third indication information (Harada, see paragraph [0066-0067], a Radio Resource Control (RRC) signaling, may be used to send the first and third indication information and  when a plurality of BWPs are configured to the UE, one of the BWP is the second BWP and this  this second  BWP  to be activated is switched based on the received RRC information

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. 20210227568 to Harada  in view of US. Pub 2019004411 to Miao and the combination Harada and Miao is further combined with  US. Pub. 20180049203 to Xue (hereinafter “Xue”)

Regarding claim 7: Xue discloses the method according to claim 5, wherein the first indication information, the second indication information, or the third indication information comprises bitmap information of N bits, wherein N is a total quantity of BWPs configured by the network device, and one bit is used to indicate one BWP (Xue, see paragraph [0150], a bitmap size may be explicitly configured for a BWP, or for a CORESET, and assume that there are NRB RBs in the configured BWP, and frequency RB assignment field bit length Ln BWP, and frequency RB assignment field bit length Ln, is configured, the minimum candidate RBG size Pm (e.g., among pre-defined RBG size values 2, 4, 8, 16, 32, etc.).It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Xue into Harada’s system/method because it would allow high speed data services, ultra-reliability and low latency applications.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve improved spectrum utilization efficiency (Xue; [0004]).

Claims 10, 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. 20210227568 to Harada  in view of US. Pub 2019004411 to Miao  and the combination of Harada and Miao is further combined with  US. Pub. 20190053235 to Novlan (hereinafter “Novlan”).

Regarding claim 10: Harada discloses at least one first bandwidth part (BWP) during running of a timer. However, Harada does not explicitly teach the method according to Novlan, see paragraph [0052], a base station instructs UEs  to report PSS/SSS/PBCH transmissions on a first BWP (e.g., by reporting an identification (ID) such as a physical cell ID (PCI)) associated with each PSS/SSS/PBCH transmission, and in addition to reporting the ID, the UE can also report a quality measure associated with the ID (e.g., the reference signal received power (RSRP), the received signal strength indicator (RSSI), the reference signal received quality (RSRQ), and/or the signal-to-interference ratio (SIR)).It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Novlan into Harada’s system/method because it would allow same bandwidth spacing.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve enhancement of a spectral efficiency (Novlan; [0032]).

Regarding claim 13: Harada discloses at least one first bandwidth part (BWP) during running of a timer. However, Harada does not explicitly teach the method according to er comprises: determining, by the network device, the second indication information based on the RSSI of the at least one second BWP. However, Novlan  in the same or similar field of endeavor teaches the method according to claim 12, wherein the method further comprises: determining, by the network device, the second indication information based on the RSSI of the at least one second BWP(Novlan, see paragraph [0052] a base station instructs UEs  to report PSS/SSS/PBCH transmissions on a second BWP (e.g., by reporting an identification (ID) such as a physical cell ID (PCI)) associated with each PSS/SSS/PBCH transmission, and in addition to reporting the ID, the UE can also report a quality measure associated with the ID (e.g., the reference signal received power (RSRP), the received signal strength indicator (RSSI), the reference signal received quality (RSRQ), and/or the signal-to-interference ratio (SIR)). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Novlan into Harada’s system/method because it would allow same bandwidth spacing.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve enhancement of a spectral efficiency (Novlan; [0032]).

Regarding claim 16:  Harada discloses at least one first bandwidth part (BWP) during running of a timer. However, Harada does not explicitly teach the method according to claim 15, wherein the method further comprises: determining, by the network device, the third indication information based on a received signal strength (RSSI) of the at least Novlan, see paragraph [0052] a base station instructs UEs  to report PSS/SSS/PBCH transmissions on a third BWP (e.g., by reporting an identification (ID) such as a physical cell ID (PCI)) associated with each PSS/SSS/PBCH transmission, and in addition to reporting the ID, the UE can also report a quality measure associated with the ID (e.g., the reference signal received power (RSRP), the received signal strength indicator (RSSI), the reference signal received quality (RSRQ), and/or the signal-to-interference ratio (SIR)). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Novlan into Harada’s system/method because it would allow same bandwidth spacing.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve enhancement of a spectral efficiency (Novlan; [0032]).

Response to Arguments
Applicant’s arguments with respect to claims 1 and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBEBE A ASEFA whose telephone number is (571)270-3013.  The examiner can normally be reached on Monday-Friday 8:00 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Debebe Asefa/
Examiner, Art Unit 2476

                                          /AYAZ R SHEIKH/                                          Supervisory Patent Examiner, Art Unit 2476